Case 1:18-cr-00224-AJN Document 201 Filed 02/04/20 Page 1 of 6
U.S. Department of Justice... =;

 

United bates Attorney
Southern District of New York
i! oe

 

The Silvio J Mollo Building
One Saint Antrew’s Plaza

New York, in York 10007 : FEB 0 5
February'4,2020. a

 

 

FILED BY ECF

 

 

Sadr shall respond to the Government's February
The Honorable Alison J. Nathan 4, 2020 letter by February 6, 2020, informing the
United States District Judge Court of his position with respect to providing
Southern District of New York reciprocal discovery and expert notice and
United States Courthouse allowing the Government to access the provider
40 Foley Square, Courtroom 1306 data.
New York, New York 10007 SO ORDERED.

 

Re: United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)
Dear Judge Nathan:

The Government respectfully writes to update the Court with respect to certain outstanding
issues relating to the defendant’s motions to suppress and for the return of property. (See Dkt. 197
at 42-43). The parties have conferred, and the defendant has represented to the Government that
he does not assert standing to suppress the 449 pages of documents over which the Court has
reserved judgment. (See Dkt. 197 at 42). The parties have not been able to reach agreement with
respect to the defendant’s standing to move for the return of two non-Sadr email accounts, and the
patties have agreed to submit simultaneous submissions on that issue on or before February 5,
2020.

In addition, for the reasons that follow, the Government respectfully requests that the Court
(1) order the defendant to produce reciprocal discovery and expert notice by February 11, 2020;
and (2) allow the Government to retrieve from the provider data the native versions of the 2,549
pages of documents that the Government expects to authenticate and rely on at trial.

L The Court Should Order the Defendant to Produce Reciprocal Discovery and Expert
Notice by February 11, 2020

A, Relevant Facts

On January 9, 2019, the Court set a deadline of February 25, 2019 for pretrial motions.
The defendant filed motions, but did not move for witness depositions pursuant to Rule 15. By
letter dated April 5, 2018, and as recently as January 30, 2020, the Government requested
reciprocal discovery pursuant to Rule 16(b), including expert notice. On January 31, the defense
informed the Government that it does not plan to produce reciprocal discovery or expert notice, or
pursue depositions of witnesses located abroad until after the Government produces its 3500
material, witness list, and exhibits for trial. (See Ex. A at 1-2 (01/31/2020 Defense Letter)).

 
Case 1:18-cr-00224-AJN Document 201 Filed 02/04/20 Page 2 of 6

The Honorable Alison J. Nathan, U.S.D J.
February 4, 2020
Page 2

Specifically, defense counsel stated that the Government’s request for reciprocal discovery, expert
notice, and notification of foreign witnesses

turns on Sadr’s intent to introduce specific evidence as part of his case-in-chief,
... Sadr, cannot decide whether he needs to call witnesses (including foreign
witnesses) without a list of the government’s witnesses and their prior statements.
Likewise, Sadr cannot decide whether he will introduce any documents outside of
those available to the government without lists of the government’s witnesses and
exhibits. Sadr cannot decide whether he intends to introduce expert witness
testimony until the motion to exclude the government’s expert witnesses is
adjudicated. To ask Sadr to formulate and disclose his responsive case before the
government discloses the most basic information about its case-in-chief . . . is
putting the cart before the horse.

(See id. at 1-2).
B. Applicable Law

Under Rule 16(b)(1)(A) and (B), a defendant must produce reciprocal discovery to the
Government upon request. See Fed. R. Crim. P. 16(b)(1)(A)-(B). Under Rule 16(b)(1)(C), a
defendant must “give to the government a written summary of any testimony that the defendant
intends to use under Rules 702, 703, or 705 of the Federal Rules of Evidence as evidence at trial.”
Fed. R. Crim. P. 16(b)(1)(C). This rule exists to allow opposing counsel the opportunity to
challenge the admissibility of testimony, adequately prepare for cross-examination, and decide
whether to retain and prepare rebuttal witnesses. See United States v. Rajaratnam, No. S2 09 Cr.
1184, 2011 WL 723530, at *4 (S.D.N.Y. Feb. 25, 2011). While a defendant may wait to inform
the Government about certain core decisions, like whether the defendant will put on a case or
testify, a defendant cannot invoke this principle to decline to produce reciprocal discovery pursuant
to Rule 16(b). See, e.g., United States v. Bump, 605 F.2d 548, 551-52 (10th Cir. 1979) (requiring
reciprocal disclosure over defendant’s objection that it would violate his constitutional rights);
United States v. Cohen, No. 85 Cr. 843, 1985 WL 4851, at *2 (S.D.N.Y. Dec, 23, 1985) (ordering
reciprocal discovery over suggestion that discovery should be unilateral); see generally Williams
v. Florida, 399 U.S. 78, 85 (1970) (“Nothing in the Fifth Amendment privilege entitles a defendant
as a matter of constitutional right to await the end of the [prosecution’s] case before announcing
the nature of his defense[.]”).

In Rajaratnam, the court ordered the defendant to make Rule 16 expert disclosures,
rejecting the defendant’s contention that he needed more information about the Government’s case
before he could devise his case-in-chief, See 2011 WL 723530, at *4. In support of its decision,
the court quoted United States v. Ryan, 448 F. Supp. 810 (S.D.N.Y. 1978), aff'd, 594 F.2d 853 (2d
Cir. 1978), where the defendant withheld the production of documents he intended to introduce if
he testified because the defense had not yet decided whether he would testify. Jd. at 810-12. In
Ryan, the court concluded that the defendant would be precluded from offering into evidence
documents that he had not timely produced to the Government. See id. The court explained that

 
Case 1:18-cr-00224-AJN Document 201 Filed 02/04/20 Page 3 of 6

The Honorable Alison J. Nathan, U.S.D.J.
February 4, 2020
Page 3

[w]hile the refusal to testify is constitutionally protected, the trial strategy
determination is not so protected. Since the defendant has availed himself of the
strategy to obtain discovery of the government, he must comply with the request
for reciprocal discovery.

Id.; see also Rajaratnam, 2011 WL 723530, at *4 (quoting Ryan).

Similarly, in United States v. Jasper, No. 00 Cr. 825, 2003 WL 223212, at *4 (S.D.N.Y.
Jan. 21, 2003), the defense claimed that the Government’s request for reciprocal discovery and
summaries of expert testimony was “premature” because the defense had not yet decided whether
to call the expert. Judge Leisure disagreed, explaining that “[a]llowing [the] defendant to defer
the provision of such discovery until a final determination regarding whether or not [to] put an
expert witness on the stand would seem to frustrate” the goal of allowing the Government a fair
opportunity to prepare. Id.; see also United States v. Huntress, No. 13 Civ. 998, 2015 WL 631976,
at *33 (N.D.N.Y. Feb. 13, 2015) (rejecting the argument that the defense need not provide
reciprocal discovery because it had “not made any decision as to whether it will be putting a case
on at trial, as we do not know if the government will meet its burden of proof at trial’); see
generally United States v. Weiss, 930 F.2d 185, 199 (2d Cir. 1991) (affirming preclusion of
evidence defendant had failed to produce; explaining that permitting defendant to use documents
the prosecution had not timely seen would have given defendant an unfair advantage); United
States v. Young, 248 F.3d 260, 270 (4th Cir, 2001) (same).

C. Discussion

The defendant cannot delay producing discovery or expert notice until the eve of trial
without consequences. See, e.g., Rajaratnam, 2011 WL 723530, at *4; Jasper, 2003 WL 223212,
at *4. “There is simply no support for an argument that a defendant’s experts [and other Rule
16(b) material] are protected until the government reveals more than Rule 16 requires.”
Rajaratnam, 2011 WL 723530, at *5. “A defendant would always like more information about
the government’s case before revealing anything about his or her own, but Rule 16 conditions a
defendant’s disclosure obligations on the government’s having made certain specified disclosures,
not on the government’s laying open its entire case or the defendant’s satisfaction.” Jd. at *5. To
the extent the defendant “contends that he cannot decide whether to use an expert until the
government clarifies” who it will call at trial, “which the government has no obligation to disclose”
at this point in the proceedings, “that argument is misplaced.” Jd. at *4. Accordingly, the
Government requests that the Court order the defendant to produce discovery subject to Rule 16(b),
including expert notice, by February 11, 2020. The Government requests that the Court preclude
the defendant from offering any evidence it has not provided in Rule 16 discovery by that date, or
from introducing any expert witnesses for whom it has not provided notice.

Defense counsel has also indicated that they may request the Government’s assistance in
securing testimony from foreign witnesses at trial. Counsel have declined to provide further
information regarding the identities and locations of these witnesses, they have not specified the
assistance they hope to obtain, and they do not appear to have taken other available steps to secure
testimony from these witnesses by, for example, filing a motion for foreign depositions pursuant

 

 

 
Case 1:18-cr-00224-AJN Document 201 Filed 02/04/20 Page 4 of 6

The Honorable Alison J. Nathan, U.S.D J.
February 4, 2020
Page 4

to Rule 15 or pursuing information from the witnesses via Letters Rogatory. Consistent with the
defense’s approach to Rule 16(b), counsel has indicated that they do not intend to make any
requests for foreign witness assistance to the Government until after they receive 3500 material, a
witness list, and exhibits from the Government. (See Ex. A at 12 (01/31/2020 Defense Letter)).
At that point, even if the Government were inclined to assist, it will likely be too late for anything
to be accomplished. And despite withholding information regarding the witnesses, thereby
preventing the Government from exploring options for securing their testimony, counsel requested
a favorable jury instruction that “missing witnesses,” including foreign witnesses, “[are] not
equally available to the defendant.” (Dkt. 185 at 150). The defense’s approach to this issue is
little more than gamesmanship. The Court should reject the instruction, and there should be no
adjournments to permit the defense to pursue these witnesses in light of the opportunities they have
already rejected.

Il. The Government Should Be Permitted to Access the Provider Data to Obtain the
Native Files the Court Did Not Suppress For Use at Trial

The Government respectfully requests that its filter team be permitted to access the data
obtained from email service providers in response to search warrants for the limited purpose of
retrieving the native files as to which suppression was denied so that the Government can prepare
its trial exhibits and the service providers can authenticate those exhibits.

A, Relevant Facts

On April 5, 2018, the Government produced to the defendant all of the data that the New
York County District Attorney’s Office (“‘DANY”) obtained from email accounts belonging to the
defendant (the “Original Returns”) pursuant to court-authorized search warrants (the “Search
Warrants”). The Government produced the Original Returns in the format that the email service
providers provided them to DANY in response to the Search Warrants.

On May 15, 2018, the Government identified 420 documents that DANY had identified as
responsive to the Search Warrants by producing copies of these documents to the defendant. These
420 documents were the subject of the defendant’s motion to suppress (see Dkt. 197 at 3), and
they had already been produced to the defendant on April 5, 2018 as part of the Original Returns.
The Government produced these documents to the defendant at defense counsel’s request in order
to provide notice as early as possible as to material responsive to the Search Warrants. The copies
included in the May 15 production originated from hard-copy binders maintained by DANY that
had been scanned prior to production—rather than the native versions of those files in the provider
data. As a result, the quality of the copies is poor; they are black-and-white, they are not text-
searchable, and some have been photocopied so many times that they have become difficult to
read.

On September 7, 2018, in response to a request from prior counsel, Judge Carter ordered |
the Government to stop accessing documents connected to the case pending an additional privilege
review. (Dkt. 53). In response to Judge Carter’s Order, the SDNY prosecution team walled itself
off from the Original Returns. On November 15, 2018, at the defendant’s request, the

 

 
Case 1:18-cr-00224-AJN Document 201 Filed 02/04/20 Page 5 of 6

The Honorable Alison J, Nathan, U.S.D.J.
February 4, 2020
Page 5

Government’s filter team re-produced the Original Returns as Relativity load files so that the
defendant could more easily review them. On November 25, 2019, in connection with the
defendant’s suppression motion and upon the defendant’s request, the Government agreed not to
access the Original Returns except to the extent that members of the filter team needed such access
in order to determine when the document was identified as responsive to the search warrants.
(11/26/2019 Tr. at 59-61).

On January 28, 2020, the Court denied the defendant’s suppression motion in part and ruled
that the Government could rely on 2,100 pages of the 420 documents produced on May 15, 2018,
that had been obtained from the defendant’s email accounts. (Dkt. 197 at 40). As noted above,
the defendant has indicated that he is no longer seeking to suppress the 449 pages of documents
from the non-Sadr accounts. (See id. at 41-42). The Government therefore expects to offer in its
case-in-chief at trial the 2,559 pages of documents described in the Court’s opinion, which DANY
obtained from Sadr and non-Sadr email accounts (the “Email Evidence”).

Following the Court’s ruling, the Government notified the defense that it intends to retrieve
the native files of the Email Evidence from the provider data so that (i) the documents can be
marked as exhibits and produced to the defendant in advance of trial; and (ii) witnesses from the
email services providers can prepare to authenticate the exhibits at trial. On January 31, 2020,
defense counsel stated that it opposed “the government re-accessing the raw search warrant returns
in the November 2018 production for this or any other purpose.” (Ex. A at 2 (01/31/2020 Defense
Letter)). On February 3, 2020, by phone, defense counsel further explained that they objected to
an agent retrieving the native Email Evidence because the agent could potentially see documents
or portions of documents that DANY did not seize or that were suppressed. As a solution, the
Government proposed that either a filter team or the defense retrieve the native Email Evidence.
Defense counsel considered and rejected these options.

B. Discussion

The Court should allow the Government to retrieve native versions of the Email Evidence
so that the prosecution team can prepare for trial. See United States v. Ganias, 824 F.3d 199, 215
(2d Cir. 2016) (explaining that the Government “generally retain[s] the original evidential item in
a secure location for future reference” for purposes of authentication) (citing cases). Indeed, at
oral argument on the defendant’s motion for the return of property, defense counsel agreed that
“(t]o the extent authentication presents an issue, the non-responsive material could be revisited.”
(11/26/2019 Tr. at 59; see also Tr. at 58 (“If there are any authentication issues, the government
can use that material to their heart’s content.”)).

Authentication “presents an issue” because witnesses from the email service providers
cannot authenticate hard-copy versions of the Email Evidence that were duplicated from DANY’s
binders rather than the provider data. Moreover, the Government relied on DANY’s binders for
the May 2018 production of seized documents in order to provide those materials to prior counsel
at counsel’s request and as quickly as possible. But the native versions of the Email Evidence are
the documents that DANY seized, even if copies of those materials were later printed, photocopied,
or scanned in black-and-white. Thus, the Government should not be penalized—by being denied

 
Case 1:18-cr-00224-AJN Document 201 Filed 02/04/20 Page 6 of 6

The Honorable Alison J. Nathan, U.S.D.J.
February 4, 2020
Page 6

access to the native files—because it produced photocopies of the Email Evidence for the defense
in an effort to quickly produce documents identified as responsive.

The defendant’s opposition to the Government re-accessing the Original Returns for this
exceedingly limited purpose can be addressed by allowing a member of the Government’s filter
team to retrieve the native versions of the Email Evidence. This is a straightforward process. And
because the Court has identified, nearly page by page, the documents that the prosecution may use
in its case-in-chief, there is no risk that the Government will access the data for some other
unauthorized purpose. Accordingly, the Government respectfully requests that the Court allow a
member of its filter team to retrieve authentic versions of the Email Evidence from the Original
Returns for use as exhibits at trial.

Respectfully submitted,

GEOFFREY S, BERMAN
United States Attorney

By: /s/
Jane Kim / Michael Krouse / Stephanie Lake
Assistant United States Attorneys
Garrett Lynch
Special Assistant United States Attorney
(212) 637-2038 / 2279 / 1066

ce: Defense Counsel (by ECF)

 

 
